BUTZNER, Senior Circuit Judge,
dissenting:
I respectfully dissent, because the defense of legislative immunity is not a bar to Mary Jane Hollyday’s cause of action that is based on the First and Fourteenth Amendments. While the county commissioners may be immune from the imposition of personal liability and from testifying, legislative immunity does not bar a *1447cause of action against the county or its officers performing executive functions. Nor does legislative immunity preclude testimony from persons who subsequently became commissioners or officials about events occurring prior to their present status.
I
Ms Hollyday is a well-known, active member of the Republican Party. Her complaint alleges that
she had been a Vice Chairman of the Buncombe County Republican Party, Republican candidate for the North Carolina Senate from the 26th District, Vice Chairman of the North Carolina Republican Party, a delegate to the 1976 Republican National Convention, an Alternate Delegate to the 1980 Republican National Convention, a delegate to the 1984 Republican National Convention, and a statewide cochairman of the campaign of the late Republican United States Senator John East.
She also had served as staff director for Senator East.
Ms Hollyday’s supervisors considered her performance as manager of the assessor’s office to be excellent. Her boss told the commissioners that although she carried “political baggage,” her performance was good and she had not used politics in her job. Nevertheless, shortly after an election in which Democrats won a majority of the seats on the County Board of Commissioners, the commissioners eliminated her position. The commissioners then sought to hire an assistant assessor. But the county’s personnel plan entitled Ms Hollyday to preference for that position. Confronted by Ms Hollyday’s entitlement, the commissioners abolished the position of assistant assessor.
It is unnecessary for the purpose of this dissent to recount the evidence and the reasonable inferences that can be drawn from the evidence on which Ms Hollyday relies. It is sufficient to note that a genuine issue of material fact exists concerning her claim of a constitutional tort and the county’s claim that efficiency and economy dictated the elimination of the two positions.
II
The constitutional predicate for Ms Hollyday’s cause of action is derived from Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976), and Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980): “[T]he First Amendment forbids government officials to discharge or threaten to discharge public employees solely for not being supporters of the political party in power, unless party affiliation is an appropriate requirement for the position involved.” Rutan v. Republican Party, 497 U.S. 62, 110 S.Ct. 2729, 2731-32, 111 L.Ed.2d 52 (1990). Branti prohibited the discharge of two assistant public defenders because of their political affiliation. Of significant import to Ms Hollyday’s claim is the fact that the county legislators instigated the discharges in Branti. Also, in Branti the Court relied in part on the discharge of other public defenders because of their political affiliation as relevant evidence concerning the discharge of the two plaintiffs. 445 U.S. at 509-10, 100 S.Ct. at 1290. Similarly, Ms Hollyday relies on evidence that the commissioners swept out of office other Republican employees at about the same time that they terminated her employment.
Rutan extended the protection that the First Amendment affords public employees to political patronage practices involving promotion, transfer, recall, and hiring. 110 S.Ct. at 2732. Rutan lends support to the aspect of Ms Hollyday’s claim concerning the refusal to hire her for the assistant assessor’s position. Moreover, this incident is relevant evidence with respect to her claim about the manager’s position.
Although Elrod and Branti dealt with discharges, I believe that the county cannot avoid their constitutional mandate by the simple expedient of eliminating Ms Holly-day’s job. Elimination of a job for purposes of political discrimination is tantamount to discharge. Infringement of constitutional rights by deception cannot cloak unlawful acts. The Supreme Court recently reiterated: “What the First Amendment precludes the government from commanding directly, it also precludes the government from accomplishing indirectly.” Rutan, 110 S.Ct. at 2738-39.
*1448Whether Ms Hollyday can ultimately prevail is not an issue at this stage of the proceedings, and on that subject I express no opinion. She has, however, established a prima facie case of a constitutional tort. This brings us to the defense of legislative immunity.
Ill
The county bases its defense of legislative immunity on Schlitz v. Virginia, 854 F.2d 43 (4th Cir.1988), and Baker v. Mayor and City Council of Baltimore, 894 F.2d 679 (4th Cir.1990). But these cases dealt with public employees’ claims of violation of the Age Discrimination in Employment Act. They are not applicable to a local government’s violation of the United States Constitution.
In Owen v. City of Independence, 445 U.S. 622, 657, 100 S.Ct. 1398, 1418, 63 L.Ed.2d 673 (1980), the Court held that “municipalities have no immunity from damages liability flowing from their constitutional violations.” Owen dealt with the claim of a former Chief of Police, whom the city manager summarily discharged after the city council adopted a resolution excoriating him and directing the city manager to take appropriate action. In a suit charging violation of his constitutional rights to procedural and substantive due process, the former Chief of Police named as defendants the city, the city manager who fired him, and the city council in their official capacities. The district court entered judgment for the defendants, and the court of appeals affirmed on the ground that the defendants were entitled to qualified immunity. The Supreme Court reversed because the city was not immune.
Owen vindicated violations of the Fourteenth Amendment, but its principles are applicable to a violation of the First Amendment. In Tenney v. Brandhove, 341 U.S. 367, 71 S.Ct. 783, 95 L.Ed. 1019 (1951), the plaintiff complained that a legislative committee violated his First Amendment right of free speech. The Court held that by enactment of the predecessor of 42 U.S.C. § 1983 Congress did not intend to abrogate the immunity of state legislators, which had its origins in 16th and 17th century English law and had been long recognized by the states for sound reasons of policy. 341 U.S. at 376, 71 S.Ct. at 788. Tenney, however, did not hold that immunity of the legislators validated their legislative action. 341 U.S. at 379-81, 71 S.Ct. at 789-91 (Black, J., concurring).
Lake Country Estates, Inc. v. Tahoe Regional Planning Agency, 440 U.S. 391, 99 S.Ct. 1171, 59 L.Ed.2d 401 (1979), extended legislative immunity to regional legislators charged with a constitutional tort, but it did not confer their immunity on the agency on which they served.
In Lake Country Estates the Court noted that it was not deciding whether persons performing legislative functions at the local level should be granted immunity. 440 U.S. at 404 n. 26, 99 S.Ct. at 1178 n. 26. Nevertheless, for the purpose of this appeal, I assume that county commissioners are entitled to legislative immunity even though they are charged with a constitutional tort. The commissioners’ immunity, however, does not absolve the county from liability, if any, for the conduct of the commissioners. This much is clear from Tenney, Owen, and Lake Country Estates.
The district court also conferred legislative immunity on the county’s director of personnel and on a Democratic campaign worker who became the volunteer manager of transition from the Democratic to the Republican commissioners. After the newly elected Democratic commissioners were seated, they made the volunteer manager a paid employee. The district court’s grant of immunity to these individuals is much too broad. It must be confined within the bounds delineated in several Supreme Court cases.
In Gravel v. United States, 408 U.S. 606, 92 S.Ct. 2614, 33 L.Ed.2d 583 (1972), a legislative aide was granted immunity from testifying before a grand jury only to the same extent that the legislator would be immune. The aide was denied immunity with respect to acts that were not of a legislative character. 408 U.S. at 625, 92 S.Ct. at 2627. Similarly, in Dombrowski v. Eastland, 387 U.S. 82, 87 S.Ct. 1425, 18 L.Ed.2d 577 (1967), the Court reiterated that legislators engaged in the sphere of legislative activity are immune not only *1449from the results of legislation, but also from the burden of defending themselves. This doctrine, the Court explained, is less absolute for, though applicable to, legislative employees. 387 U.S. at 85, 87 S.Ct. at 1427. Therefore an aide to a legislator was not entitled to summary disposition of a complaint when controverted evidence was offered to show that he collaborated in an alleged violation of the Fourth Amendment. Under these circumstances, the Court held that the plaintiff was entitled to a trial. 387 U.S. at 84, 87 S.Ct. at 1427.
The director of personnel and the transition manager are entitled to immunity from testifying about the commissioners’ statements in the executive meetings of the board, the commissioners’ motives, and communications of a legislative nature that they had with the commission. Ms Holly-day tendered evidence, however, that during the month between the elections and the swearing in of the new commissioners, the man who became transition manager had access to all personnel files and conferred with one or more of the successful candidates before they took office. There was discussion of personnel at this time. During this period the conferees undertook to create the job of transition manager and to hire the volunteer as soon as the new commissioners took office. The doctrine of legislative immunity does not preclude relevant evidence of matters discussed at these conferences nor does it immunize the testimony of the conferees, even though subsequently they became commissioners and the volunteer became an employee.
In Kilbourn v. Thompson, 103 U.S. 168, 200-05, 26 L.Ed. 377 (1880), legislators who unconstitutionally punished Kilbourn for contempt were held to be immune. Nevertheless, the sergeant-at-arms who arrested Kilbourn pursuant to a legislative resolution, was not immune in an action for damages.
Similarly, in Powell v. McCormack, 395 U.S. 486, 501-06, 89 S.Ct. 1944, 1953-56, 23 L.Ed.2d 491 (1969), legislative immunity did not bar judicial review of the action of the sergeant-at-arms of the House of Representatives who withheld a congressman’s pay in accordance with an unconstitutional resolution of the House.
These cases demonstrate that the director of personnel, who claims he took no part in the decision to terminate Ms Holly-day, does not have legislative immunity. He executed the procedures to accomplish her termination. His position is similar to that of the sergeants-at-arms in Kilbourn and Powell, and his lack of legislative immunity enables Ms Hollyday to obtain judicial review of her termination. Liability for his action can be attributed to the county, not by the doctrine of respondeat superior, but rather because the commissioners, at whose behest he acted, are the policy-making officials of the county. Monnell v. New York City Dep’t of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) (holding that action could be brought against city for genderbased discrimination that reflected official policy).
Like the plaintiff in Dombrowski, the controverted evidence entitles Ms Hollyday to have a jury consider her case. Because the district court summarily dismissed her complaint, I respectfully dissent.